MoOLELLAN, J.
(concurring.) — Being of the opinion that the views entertained and expressed by the dissenting justices (of whom, with Justices Simpson and Denson, I was one) in Eidge v. City of Bessemer, 164 Ala., pp. 607-622, 51 South. 246, 26 L. R. A. (N. S.) 394, were and are correct and sound, I desire to limit my concurrence in the response to the questions certified, in this instance, by the Conrt of Appeals to *54their concrete answers, excluding my agreement to the opinion (ante) in the particular in which the majority view in the Eidge Case is reaffirmed. Additionally, I am unable to see how, on principle, the pertinent doctrine of Fitzpatrick v. State, 169 Ala. 1, 53 South. 1021 (subsequently delivered), can be reconciled with the majority view in Eidge’s Case, supra.